                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

ANDREW JAMES AND JANELL JAMES                                                         PLAINTIFFS

VS.                                           CIVIL ACTION NO: 4:18-cv-00005-MPM-JMV

CITY OF GREENVILLE, TERRACE WIGFALL,
MICHAEL MUIRHEAD, OFFICER HOOVER,
DAVID MASON, AND MARY MASON                                                        DEFENDANTS


                                              ORDER

       This cause comes before the court on the motions of defendants to dismiss and/or for

summary judgment. Plaintiffs Andrew and Janell James have responded in opposition to the

motions, and the court, having considered the memoranda and submissions of the parties, is

prepared to rule.

       This case arises out of a January 21, 2015 auto accident involving plaintiff Andrew James

(“James”) and Terrance Wigfall. At the time of the accident, Wigfall was driving his personal

vehicle on his way to work as a City of Greenville police officer, and, as discussed below,

plaintiffs do not appear to dispute that he was off-duty at the time of the accident. James

suffered broken vertebra in the collision with Wigfall’s vehicle, leaving him partially paralyzed,

and, on January 8, 2018, he and his wife Janell filed this action in this court, asserting both

federal and state claims arising out of the accident. Defendants have presently sought to dismiss

this case for lack of prosecution, and they also seek summary judgment based on arguments that

plaintiffs’ claims are substantively without merit.

       From reviewing the record, it seems clear that there have, in fact, been very serious

deficiencies in the prosecution of this case. Indeed, Magistrate Judge Virden entered a Report on

March 3, 2020 which found numerous deficiencies in the prosecution of this case by plaintiffs’


                                                  1
counsel, including repeated failures to comply with case management deadlines and the failure to

properly secure pro hac vice counsel. Most disturbingly, Judge Virden found that:

        On February 21, 2020, defendants filed a motion to dismiss for failure to prosecute. Doc.
        #104. Mr. Graham, still not properly admitted, nevertheless filed a response to the motion
        purportedly signed by Herbert Lee, who, as noted above, has long since been deceased.

[Virden report at 3].

        While this court is very concerned about the conduct of plaintiffs’ attorney as described

in the motion to dismiss and in Judge Virden’s findings of fact, it concludes, for the reasons

discussed below, that plaintiffs’ federal claims are substantively without merit and due to be

dismissed with prejudice, irrespective of the defects in the prosecution of this case. In explaining

its reasons for so concluding, this court will first address plaintiffs’ claims against Wigfall.

While plaintiffs have seen fit to assert federal constitutional claims against Wigfall, they offer no

rebuttal to defendants’ argument that, since Wigfall was driving his own personal vehicle while

off duty, he was not acting “under color of state law” within the meaning of 42 U.S.C. § 1983 at

the time of the accident. To the contrary, plaintiffs appear to tacitly concede defendant’s

arguments in this context, writing that:

        Moreover, the defendant argued that Wigfall committed the action while he was off-duty.
        If Officer Wigfall was off duty, [then] §1983 is not applicable to the case. Wigfall would
        be personally liable.

[Plaintiffs’ brief at 9].

        Plaintiffs are correct in stating that “if” Wigfall was off duty, then §1983 is not applicable

in this case, and they offer no facts or even arguments suggesting that he was, in fact, on duty.

Indeed, as discussed below, plaintiffs appear to assume that Wigfall was, in fact, off duty at

multiple points in their briefing, and this court regards this assumption as correct. While it is

true that Wigfall was on his way to work at the time of his accident, plaintiffs offer no authority



                                                   2
suggesting that the act of driving his personal vehicle to work is sufficient to render his actions

“under color of state law” within the meaning of § 1983. This court therefore agrees with

plaintiffs that § 1983 is inapplicable to the claims against Wigfall, and that is the only vehicle

under which they might assert federal claims against him. While plaintiffs maintain that

“Wigfall would be personally liable” notwithstanding § 1983’s inapplicability, they are

presumably referring to liability under state law, since § 1983 is the vehicle through which any

federal claims would be asserted against Wigfall personally. This court finds defendants’

arguments that Wigfall was not acting under color of state law at the time of the accident to be

correct, and it will therefore dismiss the federal claims against Wigfall with prejudice.

        This court next turns to plaintiffs’ federal claims against defendants Muirhead and

Hoover. These defendants were both active-duty Greenville police officers at the time of

relevant events in this case, and plaintiffs allege that they sought to protect their fellow officer

Wigfall by preparing a biased and inaccurate accident report. Specifically, plaintiffs argue in

their brief as follows:

        The Officers attempted to falsify an accident report, make it consistent with Officer
        Wigfall’s version of the accident, and hide the time the accident occurred. Officer Hoover
        was not at the accident scene. Yet, he claimed that he was the first at the scene. To be
        honest, he claimed to see the accident happen. Officer Hoover told Michael Muirhead
        that Officer Wigfall said that Andrew James was stopped in the road and with his ignition
        off. Officer Muirhead took a picture of keys in the console that go to a 15 passenger van,
        as if they were the keys to the car. The problem is the key to the car was stuck in the
        ignition switch. In fact, Janelle James had attempted to take the key out of the switch at
        the scene, but she could not remove them. Officers Hoover and Muirhead tried to cover
        up the fact that Officer Wigfall was the cause of the accident, and the time of the accident
        to make it seem that Wigfall was not on duty. They made false statements in the accident
        report. The making of a false statement in a state accident report is a felony offense.
        Miss. Code Ann. § 63-15-69.

[Plaintiff’s brief at 9-10].




                                                   3
        This court has not omitted record citations from this quotation of plaintiffs’ brief above;

to the contrary, they are missing from the original. This is a very serious omission which,

standing alone, would justify a finding that plaintiffs had failed to offer factual support for their

theory of liability against Muirhead and Hoover. Far more seriously, it appears to this court that

counsel for plaintiffs has mis-stated a crucial fact quoted above which might support a

conclusion that Muirhead and Hoover were intentionally seeking to mis-state facts in order to

benefit Wigfall. Namely, plaintiffs write in their brief that “[t]o be honest, [Hoover] claimed to

see the accident happen." [Id.] In the absence of any record citations for this proposition, this

court has been forced to conduct its own inquiry into what plaintiffs might have been referring

to, and it, through its staff, sent an e-mail to plaintiffs’ counsel asking him to support this

assertion with facts in the record. Consistent with his prior prosecution of this case, counsel for

plaintiffs did not respond to this court’s direct questioning in this regard. This is, standing alone,

sufficient reason for this court to reject plaintiffs’ “conspiracy theory” regarding the actions of

Muirhead and Hoover in this case and to dismiss their federal claims against them. Nevertheless,

in the interest of thoroughness, this court will note the results of its own inquiry into what

Hoover actually said regarding whether he witnessed the accident.

        In his deposition, Hoover testified that he was dispatched to the accident after it occurred,

stating that:

        Q. Were you the first person on the scene?
        A. Yes, sir, I believe so.
        Q. You were first person on the scene? Tell me what you saw when you arrived on
        the scene?
        A. Well, prior to arriving on the scene I was dispatched to the accident. I was out on 82 to
        start with and when I approached the scene I observed something going -- headlights
        going around in circles and come down and hit the highway. And when I got to the scene
        it was a pickup driven by Wigfall.
        Q. You were -- you got a call to come to the scene?
        A. Yes, sir.


                                                   4
       Q. How far from the accident scene were you when you got the call?
       A. Less than a mile.

[Hoover depo. at 12-13].

       Thus, Hoover clearly testified in his deposition that he did not see the accident occur, and

plaintiffs’ assertion to the contrary appears to be a blatant misrepresentation of the record. Once

again, this misrepresentation itself constitutes sufficient reason to dismiss plaintiffs’ claims

against Muirhead and Hoover, particularly when considered in light of the numerous deficiencies

in their prior prosecution of this case, as found by Judge Virden. Nevertheless, this court will

also discuss the remaining facts alleged by plaintiffs in this context, none of which support a

finding that Muirhead or Hoover deliberately mis-stated facts in the accident report in order to

benefit Wigfall. In the accident report which he prepared, Officer Muirhead wrote that:

       I OFFICER MUIRHEAD WAS CALLED OUT TO WORK THE SCENE. THE CALL
       CAME OUT AT 0539 HOURS, OFFICER HOOVER WAS ON SCENE AT 0542
       HOURS. I WAS CONTACTED BY PHONE AT 0551 HOURS AND ARRIVED ON
       SCENE AT 0627 HOURS. ONCE ON SCENE BOTH DRIVERS HAD ALREADY
       BEEN TRANSPORTED FOR TREATMENT. OFFICER HOOVER ADVISED BOTH
       DRIVERS WERE COHERENT AND HAD ONLY MINOR INJURIES. I WAS LATER
       ADVISED AT 0655 HOURS BY LT. REDMOND THAT D1 WAS BEING
       TRANSPORTED TO UMC IN JACKSON BY AIR EVAC. OFFICER CARPENTER
       MADE CONTACT AT DRMC PAVILLION TO GET D1 INFORMATION FOR THE
       REPORT BUT WAS UNABLE TO MAKE CONTACT WITH THE DRIVER.
       OFFICER HOOVER STATED THAT D1 ADVISED HIM THAT HE DID NOT
       KNOW WHAT HAD HAPPENED THAT HE WAS ON HIS WAY TO WORK AT
       THE PARCHMAN PRISON. OFFICER HOOVER ADVISED THAT D2 STATED
       THAT V1 WAS STOPPED IN THE ROADWAY AND HAD NO LIGHTS ON AND
       THAT HE NEVER SEEN V1. D2 HAD BEEN RELEASED FROM DRMC AS I
       ARRIVED AND I WAS ABLE TO MAKE CONTACT IN DRMC PARKING LOT AS
       HE WAS LEAVING. D2 STATED HE WAS SOUTHBOUND ON HWY 82 IN THE
       OUTSIDE LANE. D2 STATED THAT V1 DID NOT HAVE ON ANY LIGHTS AND
       WAS AT A COMPLETE STOP IN THE ROADWAY. D2 STATED HE DIDN’T SEE
       V1 UNTIL HE MADE CONTACT. AT WHAT APPEARS TO BE THE AREA OF
       CONTACT IN THE OUTSIDE LANE V1 WAS 243.3 FEET NORTH EAST OF AREA
       OF CONTACT. V2 WAS 388.1 FEET NORTH WEST OF AREA OF CONTACT.
       THERE WAS A LARGE DEBRIS FIELD AND SOME YAW MARKS BUT NO SKID
       MARKS. V1 WAS IN THE PARK POSITION AND THE KEYS OF THE VEHICLE
       WERE IN THE CENTER CONSOLE. OFFICER HOOVER STATED THE VEHICLE


                                                  5
       HAD NOT BEEN TAMPERED WITH. PHOTOGRAPHS HAVE BEEN ADDED TO
       EVIDENCE CONTROL #201501218499-A.

[Accident report at 2 (capitalization in original)].

       After having carefully reviewed the report and plaintiffs’ arguments, this court finds no

genuine fact issue regarding whether Muirhead and Hoover intentionally falsified an accident

report to favor Wigfall. While it is true that the accident report contains Wigfall’s version of

events which is very helpful to him, the accident report does not “vouch” for the truthfulness of

Wigfall’s self-serving testimony but merely quotes it. Obviously, having a participant in an

accident offer a version of events which is helpful to himself is hardly extraordinary and serves

as no basis for liability of an officer who merely quotes and records that version of events.1

Moreover, the report also quoted James’ version of events, namely that he “did not know what

happened.” This description of James’ version of events is consistent with his deposition, in

which he testified to having a very limited recollection of the accident. [Plaintiff’s depo at 36-

37]. At no point does the accident report quote James as having admitted to being parked on the

street with no lights on, or any other facts which might expose him to civil liability.

       With regard to the severity of James’ injuries, the accident report quotes Hoover as

stating that he only observed minor injuries on plaintiff, and plaintiffs emphasize this fact as

proof that the report was biased in favor of Wigfall. However, this argument is greatly weakened

by the fact that the very next sentence of the report notes that James “was being transported to

UMC in Jackson by air evac.” Obviously, the air evacuation of an accident victim is suggestive


1
 In his own deposition, Wigfall testified that the “brakes wasn't applied or anything, [on
plaintiff’s vehicle] so the vehicle had to be stationary.” [Depo. at 32]. Counsel for plaintiffs
appeared to have success in forcing Wigfall to retreat from this position and to admit that he
couldn’t actually see clearly whether plaintiff’s vehicle was moving or not. [Depo. at 33].
Nevertheless, the fact that Wigfall made this contention at all in his deposition supports a
conclusion that he would made the same claim to accident investigators on the scene. Wigfall
testified that he could not recall what he had told investigators in this regard. [Depo. at 34].

                                                   6
of serious injuries, and Muirhead was careful to include this fact in the report. In the court’s

view, this goes a long way towards rebutting the notion that the report was intentionally slanted

against plaintiff, since it defies logic that Muirhead, as the preparer of the report, would have

included the fact if he was seeking to conceal the severity of plaintiff’s injuries. Moreover, in his

deposition, Hoover offered what this court regards as a reasonable explanation for his belief that

plaintiff’s injuries were minor, testifying that:

        Q. Did you have any conversation with [plaintiff] at all?
        A. Sir, only thing I said, "Are you hurt, sir?" And he said, "I don't know. I'm dazed." And
        he started moving around and I observed the vehicle and what was in it.
        Q. So you told Mr. Muirhead that both drivers was coherent and had only minor injuries?
        A. Yes, sir. On the scene, yes, sir. Both of them could talk to me.
        Q. How long did you talk to Mr. James? Long period of time?
        A. No, sir, just seconds.

[Hoover depo at 18].

        Thus, Hoover testified that he only had very brief personal contact with James after the

accident and that, during this encounter, plaintiff did not complain of any serious injuries. In

their brief, plaintiffs note the undisputed fact that “[t]he accident broke Andrew James’ T3 and

T4 vertebra,” but they offer no evidence or arguments suggesting that Officer Hoover should

have known of these internal injuries during his very brief evaluation of plaintiff’s condition. On

a more fundamental level, it strikes this court as illogical that any police officer could have

believed that the existence of serious injuries such as broken vertebra is something which he

could conceal by simply stating that he only saw minor injuries. Obviously, the extent of

plaintiff’s injuries would eventually be determined by medical personnel, and not by an officer

on the scene.

        That brings this court to the mistake to which plaintiffs devote the most time in their

brief, namely the report’s inclusion of a photograph of the wrong set of keys. While this court



                                                    7
will accept, for the purposes of this motion, that the wrong set of keys were, in fact,

photographed and included in the accident report, it is not at all clear exactly how this ties into

the conspiracy theory which plaintiffs are attempting to advance. Plaintiffs do not suggest that

the keys were “planted” by Hoover or Muirhead, to the contrary, they concede that “there was a

set of keys that was in the console that belonged a 15 passenger ford van” which, James’ wife

testified, she used in her job and had left on the console. (Plaintiff’s brief at 4; Depo of Janell

James at 42). It thus appears to this court that the investigating officers saw this set of keys on

the console and incorrectly assumed that they were the keys to the accident vehicle. In his

deposition, Hoover testified that, during his brief observation of the vehicle, it was still dark and

he didn’t see any keys in the ignition and believed the keys on the console belonged to the

accident vehicle. [Hoover depo. at 21].

       While plaintiffs are thus able to establish an actual inaccuracy in the accident report, they

offer no evidence suggesting that this was an intentional falsification which was made to aid

Wigfall. Indeed, the issue of whether keys were in the ignition or on the dashboard strikes this

court as having, at most, a tangential relevance to the question of liability for the accident, since

keys can easily be removed from the ignition after an accident occurs. This is merely one of the

logical flaws in plaintiffs’ theory,2 and likewise perplexing is their contention that Hoover

and/or Muirhead mis-stated the time of the accident to support a conclusion that Wigfall was off

duty. This is an odd contention, since plaintiffs have not contested defendants’ contention that




2
 Indeed, this court notes there is no way in which officers might have reasonably hoped to get
away with a deception of this nature, since it can be easily demonstrated that the photographed
keys do not, in fact, match the accident vehicle. An acceptance of a conspiracy theory in this
regard thus assumes that the defendant officers were both highly dishonest and lacking in basic
common sense.

                                                   8
Wighall was, in fact, off duty at the time of the accident. Indeed, in Hoover’s deposition,

counsel for plaintiffs appeared to concede this point, stating that:

        Q. Did you all have -- at that time, did Greenville Police Department have a policy
        regarding investigating accident reports involving police officers?
        A. At that time he was not a police officer. He was off duty.
        Q. I understand he was off duty. But his job, he worked for the Greenville Police
        Department?
        A. Yes, sir.

[Hoover depo. at 14].

        Similarly lacking in relevance and supporting evidence is plaintiff’s contention that

Hoover lied when he testified that, as far as he knew, he was the first on the accident scene after

it occurred. In their brief, plaintiffs offer no proof indicating that Hoover’s subjective belief in

this regard is incorrect, and, ultimately, it strikes this court as being of little, if any, significance

whether someone else arrived on the accident scene first. In the court’s view, the crucial point is

that Hoover did not contend that he had personally witnessed the accident, nor did he attempt to

vouch for Wigfall’s assertion that James’ vehicle was parked on the street at the time of the

accident. In the court’s view, the fact that plaintiffs’ counsel saw fit to blatantly mis-characterize

the record regarding the facts in this regard suggests that he himself was aware that the facts as

they actually exist fail to present a convincing “conspiracy theory” and that he needed to

embellish the record with falsehoods. Once again, this court gave plaintiffs’ counsel an

opportunity to offer some other explanation for his actions, but he declined to do so. This court

therefore finds plaintiffs’ conspiracy theory against Hoover and Muirhead to be both factually

unsupported and the product of affirmative misrepresentations of the facts, either of which would

be sufficient to reject it.




                                                    9
           While this court thus finds plaintiffs’ theory of liability against defendants to be

unpersuasive, it notes that they would be unable to demonstrate a right to recover under § 1983

even if the existence of fact issues in this regard were somehow presumed. In so stating, this

court emphasizes that § 1983 is not a “catch all” provision providing for recovery in all instances

of dishonest conduct by public employees. To the contrary, § 1983 only permits recovery in

cases where plaintiffs are able to demonstrate a violation of the U.S. Constitution or of a federal

law by someone acting under color of state law. Plaintiffs cite no federal law which is even

arguably applicable in this context, and they cite no federal case law which supports recovery

under facts even remotely analogous to the one here. In so stating, this court emphasizes that,

since James was not the subject of an arrest or criminal prosecution in this case, the provisions of

the Fourth, Fifth and Fourteenth amendments which protect the rights of criminal defendants do

not apply. In the court’s view, a plaintiff would have a much stronger claim in this context if the

alleged falsifications in a police report arose in a context in which a local government was

seeking to criminally prosecute him, since a prosecution brings many constitutional protections

with it.

           Given the absence of any arrest or criminal prosecution against James, it seems clear that,

in order to recover against Hoover and Muirhead, plaintiffs would have to demonstrate a right to

recover under the substantive due process clause of the Fourteenth Amendment. It is thus

significant that, in Albright v. Oliver (and other decisions), the Supreme Court noted its

reluctance to permit civil recovery under the substantive due process clause, writing that:

           We begin analysis of petitioner's claim by repeating our observation in Collins v. Harker
           Heights, 503 U.S. 115, 125, 112 S.Ct. 1061, 1068, 117 L.Ed.2d 261 (1992). “As a general
           matter, the Court has always been reluctant to expand the concept of substantive due
           process because the guideposts for responsible decisionmaking in this unchartered area
           are scarce and open-ended.” The protections of substantive due process have for the most
           part been accorded to matters relating to marriage, family, procreation, and the right to


                                                     10
       bodily integrity. See, e.g., Planned Parenthood of Southeastern Pa. v. Casey, 505 U.S.
       833, 847–849, 112 S.Ct. 2791, 2804–2806, 120 L.Ed.2d 674 (1992). (describing cases in
       which substantive due process rights have been recognized).

Albright, 510 U.S. 266, 271–72, 114 S. Ct. 807, 812, 127 L. Ed. 2d 114 (1994).

       Once again, plaintiffs allege that Hoover and Muirhead made inaccurate statements in a

police report to favor a fellow police officer officer over James, and thereby harmed his right to

seek civil recovery for tort injuries. In so doing, plaintiffs are asserting a very specific claim for

which they fail to offer any applicable constitutional authority. It appears that, in essence,

plaintiffs are alleging small town corruption and favoritism as part of an “old boy network”

among police officers in Greenville. While there may well be legitimate arguments for the

application of the substantive due process clause in this context, the fact remains that the U.S.

Supreme Court has repeatedly expressed its reluctance to extend substantive due process into

new areas such as this one. Moreover, both officers have raised qualified immunity defenses,

and this means that plaintiffs are required to demonstrate both a constitutional violation and the

fact that the existence of that violation was “clearly established” under the law. Plaintiffs have

clearly failed to make this showing, and their federal claims against Hoover and Muirhead are

therefore due to be dismissed.3

       This court’s now turns to plaintiffs’ federal claims against the City of Greenville. It

should be clear that this court’s previously-stated conclusion that no constitutional violation was


3
  While plaintiffs have thus failed to demonstrate that the substantive due process clause is
applicable in this context, this court notes that an officer who attempts to falsify an accident
report under circumstances such as those which plaintiffs allege might well face serious
consequences for this act. Indeed, this court notes that any such officer who falsifies information
relating to an auto accident would face a serious risk that the injured party would seek legal
counsel who would seek to demonstrate that the officers had lied in their report. Indeed, counsel
for plaintiffs attempted to do just that in this case. Moreover, if counsel had persuaded this court
that such intentional lies were made, then it would not have hesitated to point that out in its
opinion. In that scenario, this court presumes that the officers involved would face the
possibility of serious disciplinary action, including termination.

                                                  11
committed by any of the officer defendants in this case necessarily precludes any liability against

the City in this regard. Indeed, it is well established that “[w]ithout an underlying constitutional

violation, an essential element of municipal liability is missing.” Doe ex rel, Magee v. Covington

County School Dist. Ex rel. Magee, 675 F.3d 849, 867 (5th Cir. 2012). This court notes that,

even if a constitutional violation by an officer could somehow be proven, then, in order to hold

the City liable for that violation, plaintiffs would still have the additional hurdle of proving that

the violation was made pursuant to an official municipal policy or custom. See Monell v. Dep't

of Soc. Serv., 436 U.S. 658, 694 (1978). A “policy or custom” can be either (1) a policy

statement, ordinance, regulation, or decision that is officially adopted and promulgated by the

municipality's lawmaking officers or by an official to whom the lawmakers have delegated

policy-making authority; or (2) a persistent, widespread practice of city officials or employees,

which, although not authorized by officially adopted and promulgated policy, is so common and

well settled as to constitute a custom that fairly represents municipal policy. McGregory v. City

of Jackson, 335 Fed. App'x. 446, 448-449 (5th Cir. 2009).

       In their brief, plaintiffs attempt to resurrect their claims against Wigfall by arguing that

his act of reckless driving constituted a substantive due process violation for which the City

should be liable. Plaintiffs argue that the Supreme Court’s decision in Cty. of Sacramento v.

Lewis, 523 U.S. 833, 833, 118 S. Ct. 1708, 1710, 140 L. Ed. 2d 1043 (1998) supports liability in

this context, but this court disagrees. Indeed, the Supreme Court in Lewis rejected the argument

that the officer in that case should have been held liable for alleged recklessness in driving his

automobile, and this court sees no facts in this case which would warrant a different result here.

Moreover, plaintiffs acknowledge that Wigfall was off duty at the time of the accident, but they

appear to have forgotten that, earlier in their brief, they conceded that this fact means that § 1983



                                                  12
is inapplicable here. This earlier concession by plaintiffs was entirely proper since, once again, §

1983 only applies to acts committed “under color of state law.” Plaintiffs have offered no

arguments or authority that Wigfall was acting under color of state law when he was driving his

personal vehicle to work, and this fact necessarily precludes any § 1983 liability on the part of

the City for the manner in which he drove that vehicle while off-duty.

       Finally, even if none of the above bars to recovery existed, the fact remains that any such

conduct by Wigfall would not have been made pursuant to any city policy or custom. In their

brief, plaintiffs cite a city policy that “requires Police Officers to behave off-duty the same as if

they are on duty. In other words, the Municipal has a policy affecting the Police Officer’s off-

duty conduct.” [Brief at 10]. Thus, plaintiffs acknowledge once again that Wigfall was off-duty

at the time of the accident, and, in so doing, they ignore the multiple bars to recovery arising

from this fact. Even if these bars did not exist, this court can discern no logic behind an

argument that a policy that “requires Police Officers to behave off-duty the same as if they are on

duty” somehow was the moving force behind an act of reckless driving by an officer. Indeed,

the policy in question seems to require the exact opposite of the sort of reckless conduct which

plaintiffs accuse Wigfall of engaging in, and their entire “policy or custom” argument thus

strikes this court as being rather nonsensical.

       It is thus clear that there are multiple bars to plaintiffs’ attempts to hold the City liable

under federal law for the off-duty actions of Wigfall in this case, and the same could be said for

his efforts to hold the City liable for the actions of Hoover and Muirhead in investigating the

accident and preparing the police report. In so stating, this court reiterates its finding that

plaintiffs’ brief blatantly mis-states the facts surrounding this claim when it incorrectly asserts

that Hoover claimed to have witnessed the accident, which support a dismissal of the claim



                                                  13
against the City arising out of this misrepresentation as well. This aside, this court has

previously found that no genuine fact issues exist regarding whether Hoover and Muirhead

intentionally sought to falsify a police report, and it has likewise concluded that no substantive

due process violation occurred in this regard. These facts likewise preclude any liability on the

part of the City. Moreover, even if these bars did not exist, plaintiffs have cited no city policy or

custom which might have led the defendant officers to falsify a policy report. Plaintiffs’ federal

claims against the City are thus due to be dismissed in their entirety.

        Having dismissed all of plaintiffs’ federal claims, this court must now decide whether it

should retain jurisdiction over their remaining state law claims. In a case such as this one, where

all federal claims are dismissed prior to trial, 28 U.S.C. § 1367(c)(3) grants this court discretion

to decline to exercise supplemental jurisdiction over the remaining state law claims. Indeed, the

Fifth Circuit has noted that the “general rule favor(s) dismissal of state claims when the federal

claims to which they are pendent are dismissed,” See Guzzino v. Felterman, 191 F.3d 588, 595

(5th Cir. 1999). For the reasons discussed below, this court concludes that it should follow the

general rule in this case.

        Section 1367(c) provides that:

        The district courts may decline to exercise supplemental jurisdiction [if] (1) the claim
        raises a novel or complex issue of State law, (2) the claim substantially predominates
        over the claim or claims over which the district court has original jurisdiction, (3) the
        district court has dismissed all claims over which it has original jurisdiction, or (4) in
        exceptional circumstances, there are other compelling reasons for declining jurisdiction.

This court notes that the four § 1367(c) factors are listed in the disjunctive; only one of them

need be met in order to grant a district court discretion to exercise supplemental jurisdiction. In

addition to these statutory factors, federal law also requires consideration of the “common law

factors [of] judicial economy, convenience, fairness, and comity” in deciding whether to exercise



                                                 14
supplemental jurisdiction. Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S.Ct. 614,

98 L.Ed.2d 720 (1988).

        In the court’s view, the statutory factors, as well as the Cohill considerations, support

declining to exercise supplemental jurisdiction in this case. With regard to the first

§ 1367 factor, this court concludes that the state law claims in this case involve difficult issues of

state law which are heavily based upon public policy considerations which are of local, rather

than federal, concern. In their brief, plaintiffs raise a number of rather complex legal issues

involving state law, some of which involve rather complex provisions of the Mississippi Tort

Claims Act, see Miss. Code Ann. §§ 11–46–7(2) and § 11–46–9(1)(d). In the court’s view, there

is clearly a strong state interest in determining the liability of municipalities in this state for the

actions of their off-duty employees, and there is likewise a strong state interest in determining

the circumstances under which police officers may be held liable under state law for inaccurate

statements contained in accident reports.

        In the court’s view, there are difficult state law issues in this case regarding the

application of § 11–46–7(2)’s provision for determining whether a particular employee was

acting in the course and scope of his employment, and of the discretionary functions exception

set forth in § 11–46–9(1)(d). These are, in this court’s experience, two of the most difficult

provisions in the MTCA, and the case law interpreting these provisions is often inconsistent.

This court regards these and a number of other issues as raising difficult questions of state law,

and it concludes that Mississippi courts have an interest in resolving those issues.

Considerations of comity counsel in favor of this court allowing them to do so. With regard to

the second § 1367(c) factor, this court concludes that state law claims predominate in this case,

since it is, at its heart, a simple automobile accident case which plaintiffs have unsuccessfully



                                                   15
sought to transform into a federal lawsuit. Finally, this court concludes that the comity factors

discussed above constitute “exceptional circumstances” within the meaning of the fourth §

1367(c) factor, and they likewise support a conclusion that the Cohill factors are met. Thus, this

court concludes that multiple § 1367(c) factors support declining to exercise supplemental

jurisdiction over this case, even though only one of them is required in order to do so. This court

therefore declines to exercise supplemental jurisdiction over plaintiffs’ state law claims, and they

will be dismissed without prejudice.4

       In light of the foregoing, defendants’ motion for summary judgment is granted in part,

and plaintiffs’ federal claims asserted in this case are hereby dismissed with prejudice. This court

declines to exercise supplemental jurisdiction over plaintiffs’ remaining state law claims, and

those claims are hereby dismissed without prejudice.

       A separate judgment will be entered this date, pursuant to Fed. R. Civ. P. 58.

       SO ORDERED, this the 12th day of March, 2020.


                                                      /s/ Michael P. Mills
                                                      UNITED STATES DISTRICT JUDGE




4
 This court cautions plaintiffs and their counsel to be aware of the tolling provisions set forth in
28 U.S.C. § 1367(d) in deciding when to re-file their state law claims in state courts. This
subsection provides that:
       (d) The period of limitations for any claim asserted under subsection (a), and for any
       other claim in the same action that is voluntarily dismissed at the same time as or after
       the dismissal of the claim under subsection (a), shall be tolled while the claim is pending
       and for a period of 30 days after it is dismissed unless State law provides for a longer
       tolling period.

                                                 16
17
